Citation Nr: 1331177	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO. 10-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA examination to determine whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here a VA examination was conducted in January 2010.  However, the opinion is inadequate for VA purposes for two reasons.  First, the examiner did not address whether it was as least as likely as not that the Veteran's service-connected diabetes aggravated his diagnosed hypertension.  Second, in her rationale, the examiner reportedly relies on VBA guidelines as dispositive of her medical opinion specific to the Veteran.  Therefore, the Board finds that a remand to obtain a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr, 21 Vet. App. at 311-312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with an examination.  The claims file should be provided to the examiner in connection with the examination.  Any medically indicated tests should be accomplished.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or chronically aggravated by his service-connected diabetes mellitus.

A complete rationale for the opinion(s) offered must be provided.  In providing a rationale, VBA guidelines should not be utilized as dispositive of a requested medical opinion which is based on the facts and clinical findings specific to the Veteran.

2. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for hypertension, to include as due to exposure to Agent Orange, and to include as secondary to service-connected diabetes mellitus.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

